Citation Nr: 1241310	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for elevated cholesterol.

2.  Entitlement to service connection for high triglycerides.

3.  Entitlement to service connection for fatty liver.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for diabetes mellitus, Type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran served on active duty from April 1976 to September 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and May 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

At the hearing, the Veteran submitted a statement withdrawing the issues of entitlement to service connection for elevated cholesterol, high triglycerides and fatty liver.  These issues will be dismissed.


FINDINGS OF FACT

1.  On July 18, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, at the Travel Board hearing, that a withdrawal of the appeal of entitlement to service connection for elevated cholesterol was requested.

2.  On July 18, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, at the Travel Board hearing, that a withdrawal of the appeal of entitlement to service connection for high triglycerides was requested.

3.  On July 18, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, at the Travel Board hearing, that a withdrawal of the appeal of entitlement to service connection for fatty liver was requested.

4.  Hypothyroidism was manifest in service.  

5.  Diabetes mellitus was manifest in service or within one year of discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for elevated cholesterol have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012). 

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for high triglycerides have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012). 

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for fatty liver have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012). 
  
4.  Resolving doubt in favor of the Veteran, his hypothyroidism was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012). 

5.  Resolving doubt in favor of the Veteran, his diabetes mellitus was incurred during his military service or within one year of his discharge.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims for Service Connection for elevated cholesterol, high triglycerides and fatty liver.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2012). 

The Board notes the November 2008 statement of the case (SOC) included the issues of entitlement to service connection for elevated cholesterol, high triglycerides and fatty liver.  The Veteran properly appealed these issues in his February 2009 substantive appeal.  However, the Veteran subsequently submitted a statement at his July 2012 Travel Board hearing, indicating that he wished to withdraw his appeal of those issues.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding those claims.  Accordingly, the Board finds that the issues of entitlement to service connection for elevated cholesterol, high triglycerides and fatty liver have been properly withdrawn by the Veteran and the claims are dismissed. 

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In light of the favorable decision herein, the Board finds that any deficiencies in notice were not prejudicial to the Veteran. 

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) . 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain conditions, including diabetes mellitus, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling with one year after service. This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

Service Connection for Hypothyroidism

The Veteran contends that his hypothyroidism had its onset during his military service.  Specifically, he claims to have had symptoms of a thyroid disability such as anxiety, depression, and excessive weight gain during service.

As noted above, in order to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.

Private treatment records show a current diagnosis of hypothyroidism.  Therefore, the first element, existence of a present disability, is met.  

Second, the Veteran must show in-service incurrence or aggravation of a disease or injury.  

Service treatment records do not show a diagnosis of a thyroid disability.  His April 1997 separation examination also showed a normal examination of the endocrine system (including thyroid gland).  Despite this, the Veteran's reports having symptoms of always feeling cold, significant weight gain, constipation, fatigue, muscle cramps, dry skin, depression and joint pain during his military service.  

The question becomes whether there is a causal relationship between the present disability and the symptoms the Veteran's reported that he experienced during service.  

In an August 2012 report, the Veteran's private physician noted the Veteran's reported symptoms and opined that it was more likely than not that he had undiagnosed hypothyroidism while in the military.  The physician noted that the Veteran's TSH was never checked during his military service despite the above referenced complaints.  He explained that hypothyroidism is not something that just happens overnight.  

In contrast, following a March 2012 VA examination, a VA physician opined that the Veteran's thyroid disability was less likely than not incurred in or caused by the Veteran's military service.  He explained that there were no injuries, events or illness in the military that could be attributable as a cause of hypothyroidism in the Veteran.  The examiner found that the Veteran's disability began around July 2004 when he was first noted to have an elevated TSH in July 2004 at the Everett Clinic.  There was no evidence that the Veteran's service treatment records noted any thyroid problems.  In addition, there were no complaints made by the Veteran during service that could reasonably be attributed to an undetected thyroid problem during service.  His separation physical showed no indication of thyroid abnormalities while in the military, and no thyroid studies were performed since there was no indication of thyroid problems in the Veteran.  The VA physician concluded that the Veteran's hypothyroid condition occurred some years after separation from active duty and cannot be attributable to military service. 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  After reviewing the record, and for reasons stated immediately below, the Board finds the favorable opinion of the Veteran's private physician and the Veteran's credible statements to be of greater probative value than the opinion of the March 2012 VA physician. 

Both physicians appear to have reviewed the Veteran's service treatment records, private medical records and examined the Veteran.  

The March 2012 physician, however, did not appear to address the Veteran's current statements that he experienced certain symptoms during service that could be attributable to an undiagnosed thyroid disability.  

For these reasons, the Board finds that the opinion by the August 2012 private physician and the Veteran's credible statements to be of greater probative value.  

The Board concludes that the evidence is at least in relative equipoise as to whether his current thyroid disability had its onset in service.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for a hypothyroidism. 

Service Connection for Diabetes Mellitus

The Veteran contends that his diabetes mellitus had its onset during his military service.  Specifically, he claims to have had symptoms of diabetes such as significant weight gain, excessive thirst, frequent urination, extreme hunger, fatigue, blurred vision, hypertension and high ketones in urine during service.  In the alternative, the Veteran claims that he was diagnosed with diabetes mellitus within one year of discharge from the military.

Based on the Veteran's statements, the Veteran was diagnosed with compensable diabetes mellitus within one year of his discharge, and there is no evidence to the contrary.  Certain conditions, including diabetes mellitus, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling with one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

Even though the Veteran's diabetes mellitus is found to be related to his military service on presumptive basis, the Board will also consider it on a direct basis.

As noted above, in order to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.
Private treatment records show a current diagnosis of diabetes mellitus.  Therefore, the first element, existence of a present disability, is met.  

Second, the Veteran must show in-service incurrence or aggravation of a disease or injury.  

Service treatment records do not show a diagnosis of diabetes mellitus.  His April 1997 separation examination also showed a normal examination.  Despite this, the Veteran's reports having symptoms of significant weight gain, excessive thirst, frequent urination, extreme hunger, fatigue, blurred vision, hypertension and high ketones in urine during his military service.  

The question becomes whether there is a causal relationship between the present disability and the symptoms the Veteran's reported that he experienced during service.  

The Veteran was afforded a VA examination in July 2011.  The examiner noted that Veteran reported being diagnosed with diabetes mellitus in 1998.  He was prescribed a restricted diet, specifically an 1800 calorie diet.  The examiner opined that it was more likely than not that the Veteran's diabetes mellitus was not incurred or aggravated by the elevated triglyceride or cholesterol levels.  The examiner did not provide an opinion as to whether his diabetes mellitus was incurred during his military service.  The examiner does note that the Veteran was diagnosed with diabetes mellitus in 1998 which is within one year of his military discharge.  

The Veteran's private physician reviewed the Veteran's service treatment records, examined the Veteran and provided an opinion in August 2012.  The physician noted that the Veteran reported that he gained 10 pounds in six years despite dietary and lifestyle modifications.  He also reported that he experienced excessive thirst, frequent urination, extreme hunger, fatigue, blurred vision, hypertension and high ketones in urine during his military service.  The examiner opined that diabetes mellitus is nothing something that happens overnight, but instead over time.  The examiner acknowledges that he did not have all of the Veteran's labs.  After reviewing his labs from the time he was in the military, the Veteran has some FBS results that were greater than 100 which means that the Veteran had impaired fasting glucose while he was in the military.  

The Board concludes that the evidence is at least in relative equipoise as to whether his current diabetes mellitus had its onset to a compensable degree within one year of service.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted


ORDER

The appeal regarding the claim of entitlement to service connection for elevated cholesterol is dismissed. 

The appeal regarding the claim of entitlement to service connection for high triglycerides are dismissed. 

The appeal regarding the claim of entitlement to service connection for fatty liver are dismissed.

Entitlement to service connection for hypothyroidism is granted. 

Entitlement to service connection for diabetes mellitus is granted. 





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


